Citation Nr: 0429579	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran participated in a hearing conducted by a hearing 
officer at the RO in November 2002, and in videoconference 
hearing conducted by the undersigned Veterans Law Judge in 
July 2004.  


FINDINGS OF FACT

There is competent evidence of record demonstrating a chronic 
lumbar spine disability which became manifest during the 
veteran's active period of service.


CONCLUSION OF LAW

Service connection is warranted for a lumbar spine 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome 
set forth below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of these issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In written statements and oral testimony, the veteran 
outlined in detail the history of his back problems.  He 
asserts that he initially started having back problems in the 
earlier years of his service when he was standing at a parade 
rest.  The veteran also contends that he was discouraged from 
seeking further treatment, so he stopped.  The service 
medical records do reveal the veteran's ongoing complaints of 
and treatment for back pain.

In 1952, the veteran reported a one-year history of back pain 
without an injury, and a reference to a parade appears in the 
record.  It was determined that the veteran was suffering 
from lumbar muscle strain.  A July 1953 entry reveals a 
diagnosis of psychogenic backache.  The veteran continued to 
complain of back pain in September 1953, and the examiner 
noted that x-rays obtained in 1952 were normal.  Further, the 
examiner felt that even though there was no nerve root 
impingement, the veteran should undergo a lipiodal injection 
and x-ray examination because he was not satisfied with his 
treatment.  Another entry made in January 1954 reveals 
complaints of back pain brought on by lifting.  At that time, 
it was reported that the veteran had suffered five episodes 
over a two-year period.  

Clearly, the service medical record entries strongly suggest 
that the veteran suffered from a chronic disorder during 
service.  The post-service medical records and VA examination 
reports of 2003, document the veteran's ongoing complaints of 
low back pain as well as diagnoses of chronic lumbosacral 
strain, degenerative disc disease, lumbosacral instability, 
lumbar spondylosis, and suspect protrusion of lumbar disc at 
L-3 right.  Therefore, there is evidence of a current, 
chronic disability.  Reviews of the opinions of record also 
indicate a relationship between the complaints and treatment 
during service and the post-service findings.

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, there are two competent opinions of record, 
one favorable and one negative.  

In April 2002, the physician who treated the veteran from 
1967 to 1981, provided a summary of the veteran's complaints 
and care for that period, and a period of care beginning 
again in 1997.  The physician explained that the records for 
the period beginning in 1967 were not available because the 
physician who took the practice over eventually closed the 
office.  However, he did recall treating the veteran for low 
back pain starting in 1967.  One record entry from 1997 
includes a reference to the history of back problems dating 
back to 1952.  

The physician submitted a follow-up letter in December 2003.  
It appears that the physician reviewed the service medical 
records since he did comment that "[t]he rest of the story 
is reflected in his military medical record."  The physician 
also recited the veteran's pre-service and service duties in 
some detail, as well as the veteran's approach to working 
through pain.  He also pointed out that the methods for 
making a diagnosis and treatment options were not as 
sophisticated as today, and that the physical therapy and 
traction treatment available at that time were not offered to 
the veteran.  The physician opined that since the veteran was 
not offered bed rest after the initial strain during service, 
the ligament did not have time to heal and resulted in marked 
instability and laxness, which resulted in permanent 
instability of his pelvis due to lax right ilio-lumbar and 
sacroiliac ligaments.  Dr. Royer opined that the veteran 
severely and permanently strained his right ilio-lumbar and 
sacroiliac ligaments.

The veteran was afforded a VA examination in April 2003 and 
the examiner prepared an addendum to the report in November 
2003.  The examiner reviewed the claims file and determined 
that the veteran's back pain in service was intermittent and 
self limited in nature.  The examiner diagnosed chronic 
lumbosacral strain, and opined that the current back 
complaints were not related to the veteran's activities in 
service.  

The Board finds that the opinion from the veteran's treating 
physician is more persuasive than the VA examiner's opinion.  
It is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The private physician was the veteran's treating physician 
for significant periods of time from 1967 to 1981 and again 
from 1997 to present.  Therefore, unlike the VA examiner, he 
was familiar with the veteran's medical history and had time 
to assess that history in view of clinical findings made over 
the years.  Also, it appears that the private physician did 
review the veteran's military medical record as he refers to 
it in his December 2003 statement.  Moreover, the private 
physician based his opinion on the facts of the veteran's 
case and provided his medical rationale for the opinion 
offered.  Overall, the evidence is in relative equipoise, 
therefore the benefit of the doubt as contemplated by 38 
U.S.C.A. § 5107 applies in this instance.  Service connection 
for a lumbar spine disability is warranted.

As the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for a 
lumbar spine disability have been met, the appeal is granted.


ORDER

Entitlement to service connection for a lumbar spine 
disability is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



